IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,045-01


                       EX PARTE PAUL DOUGLAS GATES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. F-1045830-L IN CRIMINAL DISTRICT COURT NO. 5
                             FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty-five years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Gates v. State, No. 05-11-00404-CR (Tex. App.—Dallas 2012, no pet.).

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file a petition for discretionary review (PDR) and to timely notify

him that his conviction had been affirmed. We remanded this application to the trial court for

findings of fact and conclusions of law.
                                                                                                2

       The trial court made findings and conclusions and recommended that we grant Applicant an

out-of-time PDR. We agree. On this record, there was a breakdown in the system. Ex parte Riley,

193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We find that Applicant is entitled to the opportunity

to file an out-of-time PDR of the judgment of the Fifth Court of Appeals in case number 05-11-

00404-CR that affirmed his conviction in cause number F-1045830-L from Criminal District Court

No. 5 of Dallas County. Applicant shall file his petition for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.



Delivered: June 5, 2013
Do not publish